El Juez Asociado Señor FraNco Soto,
emitió la opinión del tribunal.
Este es un caso en cobro de dinero que se originó en la Corte Municipal de San Juan, Sección Segunda. La corte municipal dictó sentencia en julio 13, 1925, declarando con lugar la demanda y no conforme el demandado apeló en julio 16, 1925. En octubre 7, 1925, el demandado radicó la transcripción de autos en la Corte de Distrito de San Juan y la demandante en octubre 23, 1925, presentó una moción a la corte inferior solicitando la desestimación del recurso porque habían transcurrido más de veinte días desde la fe-cha en que se interpuso el escrito de apelación.
La corte inferior fundándose en el último apartado de la sección 1* de la Ley No. 13, aprobada en noviembre 14, 1917, (2) p. 225, desestimó la apelación.
 No conforme el demandado apeló y alega que la corte inferior cometió error porque a la fecha de presentarse en la corte de distrito la moción sobre desestimación de apelación, o sea, en octubre 23, 1925, ya la transcripción para dicha apelación había sido archivada en la secretaría de la *215referida corte desde el 7 de octubre del mismo año, es de-cir, 16 .días antes.
El apelante para sostener sn moción invoca la jurispru-dencia sentada por esta Corte Suprema en los casos de Chiqués v. Dies, Jues Municipal et al., 26 D.P.R. 217, y Santini v. Cuevas Zequeira, Jues de Distrito, 21 D.P.R. 431. En estos casos se declaró que cuando ya ña sido radicada la transcripción de autos, aunque fuera del término pres-crito por la ley, esa presentación constituye impedimento eficaz para que prospere la moción.
Sin embargo, esta regla fue establecida interpretando la sección Is- de la ley para reglamentar las apelaciones contra las sentencias de las cortes municipales, aprobada en marzo 11, 1908 (Comp. 5332), pero más tarde dicha sección fue enmendada por la Ley No. 13, aprobada en noviembre 14, 1917, p. 226, en donde el último apartado dice:
“Si la transcripción no fuere radicada en la corte de distrito den-tro del término prescrito, o de la prórroga que dicha corte hubiere concedido al efecto, se desestimará la apelación.”
Convenimos con la corte inferior que los términos de la enmienda son imperativos y no dudamos que fué la inten-ción que tuvo el legislador al modificar la ley, disponiendo que se desestime la apelación cuando la transcripción del récord se radica fuera del tiempo estatutorio, a menos que se‘ hubieran concedido prórrogas, las que no se alegan que fueron solicitadas y obtenidas en este caso.

Dehe confirmarse la resolución apelada.